USDC IN/ND case 3:18-cv-00491-PPS-JEM document 93 filed 04/15/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

IRISH 4 REPRODUCTIVE                          )
HEALTH, et al.,                               )
            Plaintiffs,                       )
                                              )
               v.                             )         Cause No.: 3:18-CV-491-PPS-JEM
                                              )
UNITED STATES DEPARTMENT OF                   )
HEALTH AND HUMAN                              )
SERVICES, et al.,                             )
            Defendants.                       )

                                             ORDER

       This matter is before the Court on the Federal Defendants’ Motion to Stay Proceedings [DE

85], filed on February 5, 2020. The Federal Defendants in this case seek to stay the case until a

related case is resolved by the Supreme Court. Plaintiffs responded in objection on February 19,

2020, and the Federal Defendants replied on February 26, 2020.

       In the instant case, Plaintiffs challenge the Final Rules promulgated by the Departments of

Health and Human Services, Labor, and the Treasury expanding exemptions to the contraceptive

coverage requirement of the Affordable Care Act. Plaintiffs also challenge the government’s

settlement agreement with Defendant University of Notre Dame resolving prior litigation involving

the contraceptive requirement. The Final Rules have been preliminarily enjoined, and the Supreme

Court granted certiorari to review the decision of the Third Circuit Court of Appeals upholding the

injunction. The Federal Defendants now seek to stay the case until the Supreme Court’s decision in

Trump v. Pennsylvania, Case No. 19-454, is released.

       The power to stay proceedings is “incidental to the power inherent in every court to control

the disposition of the causes on its docket with economy of time and effort for itself, for counsel,

and for litigants.” Texas Indep. Producers & Royalty Owners Ass'n v. E.P.A., 410 F.3d 964, 980 (7th
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 93 filed 04/15/20 page 2 of 3


Cir. 2005) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936)). In considering a stay, courts

weigh factors such as prejudice or hardship to the non-moving party, judicial economy, and whether

a stay will simplify the issues and streamline the trial. Tonn & Blank Const., LLC v. Sebelius, 968

F. Supp. 2d 990, 993 (N.D. Ind. 2013).

        In support of a stay, the Federal Defendants argue that the Supreme Court’s decision could

resolve or substantially clarify the issues in this case. Plaintiffs argue that the Supreme Court’s

decision will not be dispositive, that their claims are broader than what is at issue in the Supreme

Court case, and that a stay will harm them because individuals covered by Notre Dame’s health

insurance plan will continue to pay out-of-pocket for contraceptive coverage until this issue is

resolved.

        While the Supreme Court’s decision may not be dispositive in this matter, it may limit the

issues raised or provide direction on the legal standards to be applied. See Tonn & Blank Const.,

LLC, 968 F. Supp. at 993 (granting a stay where a pending decision by the Seventh Circuit Court

of Appeals would “overlap with the substantive legal issues” of the plaintiff’s challenge to the

contraceptive mandate); Lincoln Nat’l Life Ins. Co. v. Transamerica Fin. Life Ins. Co., No.

1:08-cv-135, 2010 WL 567993, at *1 (N.D. Ind. Feb. 12, 2010) (staying case pending Supreme

Court decision that would provide “direction on the precise standard to be applied” in evaluating the

claims of that case). At least three other cases involving challenges to the Final Rules have been

stayed.1

        Federal Defendants state that the Supreme Court’s decision is expected by June 2020,

indicating about four months’ delay. Since their motion was filed, oral argument has been postponed



1
  Massachusetts v. HHS, No. 17-cv-11930-NMG (D. Mass. Feb. 7, 2020) [DE 132]; California v. HHS, 4:17-cv-5783
(Jan. 22, 2020) [DE 411]; Pennsylvania v. Trump, No. 17-cv-4540 (E.D. Pa. July 31, 2019) [DE 232].

                                                     2
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 93 filed 04/15/20 page 3 of 3


from April 29, 2020 to early May. See Order, Case No. 19-454 (April 3, 2020);

https://www.supremecourt.gov/publicinfo/press/pressreleases/pr_04-13-20 (accessed April 14,

2020). While Plaintiffs object to the delay in resolving this case, the stay should be relatively brief,

and has the potential to clarify the issues and conserve the parties’ and the Court’s resources.

        For the reasons described above, the Court hereby GRANTS Federal Defendants’ Motion

to Stay Proceedings [DE 85], ORDERS that this case is STAYED pending the Supreme Court’s

decision in Trump v. Pennsylvania, Case No. 19-454, and ORDERS the parties to file a status report

within 14 days of the decision.

        SO ORDERED this 15th day of April, 2020.

                                                s/ John E. Martin
                                                MAGISTRATE JUDGE JOHN E. MARTIN
                                                UNITED STATES DISTRICT COURT
cc:    All counsel of record




                                                   3
